=k

 

 

 

 

 

 

 

 

USDS SDNY |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED —
SOUTHERN DISTRICT OF NEW YORK DOC #: i
ware em enn eens recess cen aee - xX DATE FILED:, 2134
UNITED STATES OF AMERICA
-y,- ORDER OF RESTITUTION

LINA ZHITNIEK, : $3 16 Cr, 763 (LGS)

. Defendant.

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, by David Raymond Lewis, Timothy
¥. Capozzi, and Stephen J. Ritchin, Assistant United States Attorneys, of counsel; the presentence
report; the Defendant’s conviction on Counts One and Two of the above Indictment; and all other
proceedings in this case, and with the consent of the defendant, LINA ZHITNIK, by her attomey
Susan G. Kellman, Esq., it is hereby

ORDERED that:

1. Amount of Restitution. LINA ZHITNIK, the Defendant, shall pay restitution in the total
amount of $1,369,554.00 to the victims of the offenses charged in Counts One and Two. Specifically,
ZHITNIK shall pay restitution of $1,265,624 to the federal Medicare Program; and $103,930 to the
New York State Medicaid Program. Payments shall be made to the Clerk of the Court and mailed to
the United States Courthouse, 500 Peari Street, New York, New York 1007, attn: Cashier. The Clerk
shall forward all payments owed to the Medicare Program to:

Centers for Medicaid and Medicare Services (“CMS”)
Division of Accounting Operations

P.O. Box 7520 .

Baltimore, MD 21207-0520

And the Clerk shall forward all payments owed to the New York State Medicaid Program to:

 
New York State Department of Health

New York State Office of the Medicaid Inspector General
Bureau of Collections Management

New York State Medicaid

800 North Pearl Street

Albany, New York 12204

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the new
address without further order of this Court.
2. Schedule of Payments.
a. If, during any period of incarceration, LINA ZHITNIK is engaged in a BOP non-
UNICOR work program, Defendant shall pay $25 per quarter toward the judgment.
However, if Defendant participates in the BOP’s UNICOR program as a grade |
through 4, Defendant must pay 50% of her monthly UNICOR earnings toward the
judgment, consistent with BOP regulations at 28 C._R.F. § 545.11.
b. Following any period of incarceration, LINA ZHITNII shall pay any remaining

restitution in monthly installments of at least 10% of his gross monthly income,
commencing on the last day of the first full month followmg her release from

incarceration.

3. Joint and Several Liability. Defendant’s liability for restitution shall be joint and several
with that of any other defendant ordered to make restitution for the offenses in this matter, specifically
Paul J. Mathieu, Hatem Behiry, Mustak Y, Vaid, Ewald J, Antoine, Asher Oleg Kataev, Alla Tsirlin,
Marina Burman, Edward Miselevich, and Ivan Voychak in the instant case; and Aleksandr Burman
in United States v. Burman, 16 Cr. 190 (PGG) (8.D.N.Y.).

4, Defendant’s liability for restitution shall continue unabated until either the Defendant has
paid the full amount of restitution ordered herein, or the victim has been paid the total amount of its

loss from all the restitution paid by the Defendant and co-defendants in this matter.

Dated: New York, New York
December 4 , 2019

 
     

LORNA OG’ SCHOFIELD
UNITED STATES DISTRICT JUDGE

2

 
